 DISTRICT COURT, JEFFERSON COUNTY, COLORADO
 Address of Court:    100 Jefferson County Parkway
                      Golden, CO 80401             DATE FILED: May 7, 2019 10:20 PM
 Plaintiff: EL TAPATIO, INC. dba:                  FILING ID: 94CE4F3ED8FE9
 EL TEJADO MEXICAN RESTAURANT,                     CASE NUMBER: 2019CV30724


 v.

 Defendant: HAMILTON SPECIALTY                                           ▲FOR COURT USE ONLY▲
 INSURANCE COMPANY.
 ATTORNEYS FOR PLAINTIFF:
 Jonathan E. Bukowski, Esq. #45614                                       Case Number:
 Larry E. Bache, Esq. #51958
 Timothy G. Burchard, Esq. #48635                                        Div.:          Ctrm:
 MERLIN LAW GROUP, P.A.
 1001 17th Street, Suite 1150
 Denver, CO 80202
 Phone: 720-665-9680
 Fax: 720-665-9681
 E-Mail: jbukowski@merlinlawgroup.com
 E-Mail: lbache@merlinlawgroup.com
 E-Mail: tburchard@merlinlawgroup.com


                  COMPLAINT FOR DAMAGES AND DECLARATORY RELIEF


       COMES NOW Plaintiff, El Tapatio, Inc. dba: El Tejado Mexican Restaurant, by and

through its undersigned counsel, and hereby submit this its Complaint against Defendant,

Hamilton Specialty Insurance Company, and in support of its Complaint, allege and aver as

follows:

                                     NATURE OF CLAIMS

       1.      Plaintiff brings this action seeking a determination of the parties’ legal rights and

obligations under the insurance policy and seeking economic and non-economic damages related

to Defendant’s breach of contract, statutory claims pursuant to C.R.S. §§10-3-1115 and 10-3-1116,

and bad faith breach of insurance contract, arising from Defendant’s unreasonable delay and

failure to pay in full covered benefits due and owing to Plaintiff under its insurance policy.



                                           Page 1 of 17
                                            PARTIES

       2.      Plaintiff, El Tapatio, Inc. dba: El Tejado Mexican Restaurant (“Plaintiff”) is a

Colorado corporation with its principal office in Lakewood, Colorado.

       3.      Upon information and belief, Defendant, Hamilton Specialty Insurance Company

(“Defendant” or “Hamilton Specialty”), is an insurance company licensed with the State of

Colorado with the Division of Insurance engaged in the business of issuing property and casualty

insurance policies insuring commercial and other properties in the State of Colorado.

                                JURISDICTION AND VENUE

       4.      This Court has subject matter and personal jurisdiction over the parties to this cause

of action.

       5.      A cause of action exists under Colorado state law for claims regarding the conduct

complained of herein.

       6.      Jurisdiction is proper as to Hamilton Specialty Insurance Company pursuant to

Colorado Revised Statutes § 13-1-124(1)(a), (b), and (d) because Hamilton Specialty Insurance

Company conducted the business at issue in this action, committed tortious misconduct and

contracted to insure property within the State of Colorado.

       7.      Venue is proper pursuant to Col.R.Civ.P. 98 because it is the venue in which the

cause of action accrued and where the insured property in question is located.

                            FACTS COMMON TO ALL COUNTS

       8.      This matter arises from a disputed property insurance claim occurring during the

time that Defendant’s insurance policy provided coverage for Plaintiff’s insured property.

       9.      In exchange for the premium paid, Defendant issued Plaintiff a property insurance

policy, Policy Number ENHSPR 00194-00-17 (the “Policy”).



                                           Page 2 of 17
       10.      The Policy provides coverage to property located at 5390 Wadsworth Bypass,

Arvada, Colorado 80002 (the “Property”).

       11.      The Policy is an all risk policy of insurance.

       12.      The Policy is a replacement cost value policy and covers loss to the Property.

       13.      The Policy provides coverage for direct physical loss or damage to covered

property at the premises caused by or resulting from any covered cause of loss.

       14.      The Policy provides coverage for alterations to the physical appearance of the

Property resulting from hail or wind.

       15.      The Policy provides coverage for cosmetic damage to the Property resulting from

hail or wind.

       16.      The Policy provides for the repair, rebuild or replacement of the damaged property

with other property of like kind and quality.

       17.      The Policy does not require that the Property sustain functional damage for

coverage to be afforded to direct physical loss or damage to covered property at the premises

caused by or resulting from any covered cause of loss.

       18.      The Policy does not require that the water-shedding capabilities of a roofing system

be compromised for coverage.

       19.      The Policy does not require that the long-term service life of a roofing system be

compromised for coverage.

       20.      The Policy does not require that the functionality of a building component be

compromised for coverage.

       21.      The Policy does not include a cosmetic exclusion.

       22.      The Policy does not provide a cosmetic limiting endorsement.



                                            Page 3 of 17
          23.   The Policy provides coverage for the reasonable uniform appearance between the

repair, rebuild or replacement of the damaged property and the materials existing on the Property.

          24.   Under the Policy, Defendant agreed to adjust all losses with Plaintiff fairly and

timely.

          25.   Plaintiff paid the premiums due under the Policy in a timely manner.

          26.   Plaintiff performed all duties and responsibilities required of it under the Policy.

          27.   General contractor overhead and profit are the fees charged by a general contractor

to manage, supervise, and coordinate repairs to damaged property such as Plaintiff’s Property.

          28.   The Policy provides coverage for general contractor overhead and profit when it is

reasonably likely the services of a general contractor would be required to manage, supervise, and

coordinate repairs to the Property.

          29.   Plaintiff is entitled to general contractor overhead and profit under the Policy

regardless of its intention to complete repairs to the Property when it is reasonably likely the

services of a general contractor would be required to manage, supervise, and coordinate repairs to

the Property.

          30.   Plaintiff is entitled to general contractor overhead and profit under the Policy

regardless of whether Plaintiff will actually be using a general contractor to complete repairs to

the Property when it is reasonably likely the services of a general contractor would be required to

manage, supervise, and coordinate repairs to the Property.

          31.   Plaintiff is entitled to general contractor overhead and profit under the Policy

regardless of whether Plaintiff will itself be completing repairs to the Property when it is

reasonably likely the services of a general contractor would be required to manage, supervise, and

coordinate repairs to the Property.



                                            Page 4 of 17
       32.     Plaintiff is entitled to payment of general contractor overhead and profit under the

Policy on an actual cash value basis when it is reasonably likely the services of a general contractor

would be required to manage, supervise, and coordinate repairs to the Property.

       33.     On or about May 8, 2017, during the Policy period, the Property suffered direct

physical loss and/or damage resulting from hail and/or wind.

       34.     The direct physical loss and/or damage resulting from the hail and/or wind

constituted a covered loss under the Policy.

       35.     The hail and wind storm caused direct physical loss and/or damage to the roofing

systems covering the Property.

       36.     The direct physical loss and/or damage resulting from the hail and/or wind resulted

in functional damage to the Property leading to interior leaks.

       37.     The direct physical loss and/or damage resulting from the hail and/or wind

prevented the roofing systems covering the Property from continuing to function as a barrier to

entrance of the elements to the same extent as they did before the hail damage occurred.

       38.     The direct physical loss and/or damage resulting from the hail and/or wind has

diminished the long-term service life of the roofing systems covering the Property.

       39.     The direct physical loss and/or damage resulting from the hail and/or wind was

promptly reported to Defendant by Plaintiff.

       40.     Defendant is a for-profit insurance company.

       41.     Defendant assigned Claim Number ERHS10215 to Plaintiff’s loss.

       42.     Defendant retained Ethan Swancer (“Swancer”), an estimator with Associated

Adjusters Network, to assist in the preparation of an estimate to repair the direct physical loss and

damage to the Property resulting from the hail and wind storm occurring on May 8, 2017.



                                            Page 5 of 17
       43.     Swancer performed an inspection of the Property on May 16, 2017.

       44.     On October 27, 2017, Swancer generated an estimate outlining $192,630.12 in

replacement cost value benefits and $158,749.68 in actual cash value benefits to repair the direct

physical loss and damage to the Property resulting from the hail and wind storm occurring on May

8, 2017 (“Swancer Repair Estimate”).

       45.     The Swancer Repair Estimate failed to fully indemnify Plaintiff for the direct

physical loss and damage sustained to the Property, including but not limited to, failing to include

allowance for all interior damages to the Property; failing to include proper allowance for severity

of damages to the HVAC systems;; failing to include an allowance for a boom truck and operator

to lift the roofing materials onto to the roofing system of the Property; failing to include proper

allowance for window repairs; failing to include an allowance for general contractor overhead an

profit; and failing to include allowance for insulation required by applicable building code.

       46.     The Swancer Repair Estimate contemplated the coordination of at least seven

trades, including HVAC; roofing; painting; stucco; sign repair; debris removal; and numerous

tradesman for interior repairs.

       47.     The Swancer Repair Estimate contemplated the coordination of replacement of the

flat roofing system; repairs to damaged HVAC units; repairs to damaged stucco; painting;

replacement of light fixtures; coordination of dumpster for disposal of materials; sign repair; and

numerous interior repairs, including replacement of ceiling tiles, replacement of sixteen light

fixtures, and crown molding.

       48.     Despite the coordination of numerous tradesmen outlined in Paragraph 46 and the

complexity of the repairs outlined in Paragraph 47, the Swancer Repair Estimate did not provide




                                           Page 6 of 17
an allowance for general contractor overhead and profit fees to manage, supervise, and coordinate

repairs to the Property outlined in the Swancer Repair Estimate.

       49.     Defendant adopted the Swancer Repair Estimate and made an actual cash value

payment to Plaintiff in the amount of $158,749.68.

       50.     Defendant’s failure to provide an allowance for general contractor overhead and

profit fees to manage, supervise, and coordinate repairs to the Property outlined in the Swancer

Repair Estimate resulted in breach of contract and delay of benefits to Plaintiff without a

reasonable basis.

       51.     Defendant retained York Risk Management (“York”) to assist with the

administration of covered benefits to Plaintiff for direct physical loss and damage resulting from

the hail and wind storm occurring on May 8, 2017.

       52.     Despite being provided with an estimate for the additional insulation required by

applicable local building code, Defendant has failed to provide Plaintiff with covered benefits to

meet the additional insulation requirements.

       53.     Despite being provided with an estimate to repair direct physical loss of and damage

to metal lath & stucco, Defendant refuses to provide additional benefits to Plaintiff to repair its

damaged metal lath & stucco to its pre-loss condition.

       54.     Despite providing Defendant with a proposal to repair direct physical loss of and

damage to four HVAC units in the amount of $65,159.00, Defendant refuses to provide additional

benefits to Plaintiff to repair its damaged HVAC to their pre-loss condition.

       55.     Despite providing Defendant with a proposal to repair direct physical loss of and

damage to four HVAC units in the amount of $22,742.49, Defendant refuses to provide additional

benefits to Plaintiff to repair its damaged signage to its pre-loss condition.



                                            Page 7 of 17
       56.     Despite being provided with additional information demonstrating outstanding

covered benefits, York and Defendant have refused to work with Plaintiff to resolve the

deficiencies contained within the Swancer Repair Estimate.

       57.     The Policy limits Colorado’s statutory time period for Plaintiff to file a lawsuit to

only two-years from the date of loss.

       58.     Plaintiff requested Defendant enter into a tolling agreement to avoid the filing of

litigation. Unfortunately, no response was provided to Plaintiff prior to the filing of this action.

       59.     On May 7, 2019, Plaintiff issued correspondence to Defendant invoking the

appraisal clause of the Policy to determine the amount of loss resulting from the hail and wind

storm occurring on or about May 8, 2017.

       60.     Plaintiff has at all times fully cooperated with Defendant.

       61.     Plaintiff has at all times attempted to work with Defendant and its representatives

to move the claim forward and resolve the existing differences.

       62.     Defendant, however, has continually refused to pay the full amounts due and owing

under the Policy.

       63.     To date, Defendant has refused to provide full indemnification to Plaintiff despite

knowing or reasonably should know that it is required to do so.

       64.     Defendant knew, or should have known, that its actions were unreasonable. Despite

this fact, Defendant acted unreasonably and with knowledge, or reckless disregard of, its

unreasonableness, thereby causing damages to Plaintiff.

       65.     Defendant’s course of conduct demonstrates its failure to conduct a full, fair, and

thorough investigation of Plaintiff’s claim for direct physical loss and damage resulting from the

hail and/or wind storm occurring on or about May 8, 2017.



                                            Page 8 of 17
        66.    Defendant’s course of conduct demonstrates its failure to treat Plaintiff’s interests

with equal regard to its own.

        67.    Despite receiving information substantiating a covered loss, Defendant has not

attempted in good faith to effectuate a prompt, fair, and equitable settlement of Plaintiff’s claim

where liability has become reasonably clear.

        68.    Defendant has failed to reasonably investigate Plaintiff’s claim for direct physical

loss of and/or damage to the Property resulting from a hail and/or wind storm occurring on or about

May 8, 2017.

        69.    Defendant has ignored evidence of covered hail damage to the Property resulting

from the hail and/or wind storm occurring on or about May 8, 2017.

        70.    Defendant has failed to fully indemnify its Insured for all covered benefits due and

owing for the direct physical loss of and/or damage to the Property resulting from a hail and/or

wind storm occurring on or about May 8, 2017.

        71.    Defendant’s failure to pay the claim in full has resulted in a breach of contract.

        72.    Defendant’s failure to pay the claim has resulted, and continues to result, in

additional damages to the Property.

        73.    Defendant’s failure to pay the claim has resulted in financial hardship to Plaintiff.

        74.    Defendant’s to pay the claim has resulted in an unreasonable delay and denial in

covered benefits without a reasonable basis.

        75.    Plaintiff has fulfilled all duties required of it under the Policy after discovery of the

loss.




                                            Page 9 of 17
        76.    Plaintiff has performed all conditions precedent and subsequent required under the

Policy, or alternatively, has been excused from performance by the acts, representations, and/or

conduct of Defendant.

        77.    Most concerning, Defendant has compelled Plaintiff to institute litigation to recover

amounts due under its insurance Policy by offering substantially less than Plaintiff’s amount of

loss.

                                FIRST CLAIM FOR RELIEF
                     (Request for Declaratory Relief – Compel Appraisal)

        78.    Plaintiff realleges and reaffirms Paragraphs 1-77 as if fully set forth herein.

        79.    The Parties have a dispute as to Defendant’s obligations to comply with the

insurance Policy.

        80.    On May 7, 2019, Plaintiff sent correspondence to Defendant invoking the appraisal

provision contained in the insurance Policy.

        81.    In relevant part, the Policy provides:

        2.     Appraisal

        If we and you disagree on the value of the property or the amount of loss, either may make
        written demand for an appraisal of the loss. In this event, each party will select a competent
        and impartial appraiser. The two appraisers will select an umpire. If they cannot agree,
        either may request that selection be made by a judge of a court having jurisdiction. The
        appraisers will state separately the value of the property and amount of loss. If they fail to
        agree, they will submit their differences to the umpire. A decision agreed to by any two
        will be binding. Each party will:

        a.     Pay its chosen appraiser; and
        b.     Bear the other expenses of the appraisal and umpire equally.

        82.    Plaintiff has not received a response to its appraisal invocation prior to the filing of

this action.




                                           Page 10 of 17
        83.     Plaintiff is requesting this Court to order the parties to participate in the appraisal

process as required by the terms and conditions of the Policy.

        84.     There is an actual and justiciable controversy concerning Defendant’s obligation to

comply with the Policy and the effect of Defendant’s refusal to do so.

        WHEREFORE Plaintiff, El Tapatio, Inc. dba: El Tejado Mexican Restaurant, respectfully

requests this Court enter judgment in its favor on Plaintiff’s First Claim for Relief and determine:

(1) Defendant is required to resolve any disputes over the amount of loss, including the causation

of disputed damages, in the appraisal process; (2) Defendant must comply with the terms of the

Policy and cannot modify or add terms or conditions that were not in the Policy at the time it was

issued; and (3) awarding any other such relief as this Court deems just and appropriate.

                                 SECOND CLAIM FOR RELIEF
                                     (Breach of Contract)

        85.     Plaintiff realleges and reaffirms Paragraphs 1-77 as if fully set forth herein.

        86.     Plaintiff and Defendant entered into a valid and enforceable contract for insurance.

        87.     Plaintiff has fully complied with all provisions of the contract and all conditions

precedent to coverage and this action.

        88.     Despite the foregoing, Defendant has failed and/or refused to comply with its

contractual obligations and pay for all covered damages at the Property.

        89.     Defendant has breached the insurance contract by failing and/or refusing to pay the

full amounts due and owing under the Policy in a timely manner.

        90.     Defendant has breached the insurance contract by failing to promptly and properly

adjust the loss suffered by Plaintiff.

        91.     As a proximate result of Defendant’s breaches of the insurance contract, Plaintiff

has suffered damages and continues to suffer the loss.

                                            Page 11 of 17
        WHEREFORE, Plaintiff, El Tapatio, Inc. dba: El Tejado Mexican Restaurant,

respectfully requests this Court enter judgment against, Defendant, Hamilton Specialty Insurance

Company, for damages resulting from its breach of contract, costs, pre-judgment interest,

attorneys’ fees pursuant to applicable law, and such other relief as the Court deems appropriate.

                                THIRD CLAIM FOR RELIEF
                           (Bad Faith Breach of Insurance Contract)

        92.    Plaintiff realleges and reaffirms Paragraphs 1-91 as if fully set forth herein.

        93.    The insurance contract between Defendant and Plaintiff includes an implied

obligation of good faith and fair dealing.

        94.    Under the Policy and Colorado law, Defendant had a duty to act reasonably and in

good faith in the handling of Plaintiff’s claim.

        95.    Under the Policy and Colorado law, Defendant had a duty to act with ordinary,

reasonable diligence in investigating the claims submitted by Plaintiff.

        96.     Under the Policy and Colorado law, Defendant had a duty to act with ordinary,

reasonable diligence in determining the amounts due and owing under the Policy in question.

        97.    Under the Policy and Colorado law, Defendant had a duty to act with ordinary,

reasonable diligence to pay all amounts due and owing pursuant to the Policy in question.

        98.    Under the Policy and Colorado law, Defendant owes Plaintiff the duty of good faith

and fair dealing.

        99.    Defendant has a continuing obligation to act in good faith during the adjustment of

the claim.

        100. At all times material hereto, Defendant had the non-delegable duty to investigate

the claim objectively and to not look for ways to deny benefits or attempt to not pay the full amount

owed.

                                             Page 12 of 17
         101. At all times materials hereto, Defendant owed Plaintiff the duty to give equal

consideration to the financial interests of its insured and not to give greater consideration to its

own financial interests while investigating and adjusting its insured's claims.

         102. At all times material hereto, Defendant had an obligation to conduct a thorough,

fair, unbiased, and timely investigation of the claim presented to it, and then properly evaluate and

timely pay those claims.

         103. Defendant sold Plaintiff the Policy at issue, the intent of which was to provide

benefits for covered losses that occurred during the Policy period.

         104. Defendant knew that the Policy was purchased to protect the Property in the event

of a loss.

         105. Plaintiff has cooperated with Defendant in the processing of the claim for covered

benefits resulting from a hail and/or wind storm occurring on or about May 8, 2017.

         106. Plaintiff has cooperated with Defendant in the investigation of the claim for covered

benefits resulting from a hail and/or wind storm occurring on or about May 8, 2017.

         107. Plaintiff has not erected any obstacles to Defendant’s ability to investigate

Plaintiff’s claim for covered benefits resulting from a hail and/or wind storm occurring on or about

May 8, 2017.

         108. Plaintiff has not erected any obstacles to Defendant’s ability to evaluate Plaintiff’s

claim for covered benefits resulting from a hail and/or wind storm occurring on or about May 8,

2017.

         109. Defendant disregarded the validity of Plaintiff’s claim for direct physical loss and

damage resulting from the hail and/or wind storm occurring on or about May 8, 2017.




                                           Page 13 of 17
         110. Defendant has breached its covenant of good faith and fair dealing that it owes to

Plaintiff by engaging in a pattern of conduct designed to deprive Plaintiff of its rights and benefits

under the Policy by failing to fully investigate Plaintiff’s reported damages.

         111. Defendant breached its duty to act reasonably and in good faith by failing to

conduct a reasonable and timely investigation of the facts and law applicable to this matter

including its failure to identify clear evidence of hail related damages to the roofing systems.

         112. Defendant breached its duty to act reasonably and in good faith by failing to

appropriately value the entire loss.

         113. Defendant breached its duty to act reasonably and in good faith by favoring its

interests to the exclusion of Plaintiff.

         114. Defendant breached its duty to act reasonably and in good faith by failing to

effectuate prompt, fair and equitable resolution of Plaintiff’s claims after liability had become

clear.

         115. Defendant breached its duty to act reasonably and in good faith by conducting an

incomplete, or outcome-oriented investigation of the loss.

         116. Defendant breached its duty to act reasonably and in good faith by incorrectly

valuing the claim.

         117. Defendant breached its duty to act reasonably and in good faith by compelling

Plaintiff to become involved in litigation to enforce the Policy and recover amounts due.

         118. Defendant breached its duty to act reasonably and in good faith by otherwise

unreasonably and improperly handling Plaintiff’s claim as provided for by C.R.S. § 10-3-1104.

         119. Defendant knew and/or should have known that its conduct was unreasonable.

         120. Defendant recklessly disregarded the fact that its conduct was unreasonable.



                                           Page 14 of 17
         121. Defendant’s conduct constitutes a breach of the covenant of good faith and fair

dealing implied in every insurance contract.

         122. As a result of Defendant’s actions, Plaintiff has suffered damages, and continues to

suffer the loss.

        WHEREFORE, Plaintiff, El Tapatio, Inc. dba: El Tejado Mexican Restaurant,

respectfully requests this Court enter judgment against Defendant, Hamilton Specialty Insurance

Company, for damages resulting from bad faith breach of insurance contract, costs, pre-judgment

interest, attorneys’ fees pursuant to applicable law, and such other relief as the Court deems

appropriate.

                             FOURTH CLAIM FOR RELIEF
               (Unreasonable Delay and Denial of Payment of Covered Benefits
                      Pursuant to C.R.S. §§ 10-3-1115 and 10-3-1116)

        123.       Plaintiff re-alleges and reaffirms Paragraphs 1-77 as though fully set forth herein.

        124.       Plaintiff suffered a loss to Property covered by the Policy and provided timely

notice of the direct physical loss and damage to Defendant.

        125.       Under Colorado Revised Statute § 10-3-1115, an insurer who delays or denies

payment to an insured without a reasonable basis for its delay or denial is in breach of the duty of

good faith and fair dealing.

        126.       Under Colorado Revised Statute § 10-3-1115, an insurer’s delay or denial is

unreasonable if the insurer delayed or denied authorizing payment of a covered benefit without a

reasonable basis for that action.

        127.       Plaintiff is a first-party claimant within the meaning of Colorado Revised Statute

§ 10-3-1115(1)(b)(1).




                                              Page 15 of 17
       128.    Defendant delayed payment of covered benefits without a reasonable basis for its

actions.

       129.    Defendant denied payment of covered benefits without a reasonable basis for its

actions.

       130.    Defendant has delayed payment of the insurance benefits paid to date without a

reasonable basis by failing to perform a full and complete investigation with competent and

impartial individuals.

       131.    Defendant has delayed and denied payment of covered insurance benefits without

a reasonable basis by failing to promptly investigate the direct physical loss and damage resulting

from a hail and wind storm occurring on May 8, 2017.

       132.    Defendant has delayed and denied payment of covered insurance benefits without

a reasonable basis by failing to promptly make payment for the direct physical loss and damage

resulting from a hail and wind storm occurring on May 8, 2017.

       133.    Defendant has delayed and denied payment of covered insurance benefits without

a reasonable basis by failing to complete a full investigation.

       134.    Because Defendant lacked a reasonable basis for which to delay and/or deny

payment to Plaintiff, Defendant has violated C.R.S. § 10-3-1115 and is liable to Plaintiff for the

remedies provided by C.R.S. § 10-3-1116.

       135.    Based upon the foregoing Paragraphs is therefore entitled to two times the covered

benefit, attorneys’ fees, and costs pursuant to C.R.S. § 10-3-1116, together with pre-judgment

interest at the highest rate allowed by law.

       WHEREFORE, Plaintiff, El Tapatio, Inc. dba: El Tejado Mexican Restaurant,

respectfully requests this Court enter judgment against Defendant, Hamilton Specialty Insurance



                                           Page 16 of 17
Company, for damages authorized pursuant to Colorado Revised Statute § 10-3-1116, costs, pre-

judgment interest, attorneys’ fees pursuant to applicable law, and other such relief as the Court

deems appropriate.

                                REQUEST FOR JURY TRIAL

       136.   Plaintiff requests trial by jury with respect to all claims and issues triable to a jury.


       Respectfully submitted this 7th day of May, 2019.


                                              /s/ Jonathan E. Bukowski
                                              Larry E. Bache, Jr., Esq.
                                              Jonathan E. Bukowski, Esq.
                                              Timothy G. Burchard, II
                                              Merlin Law Group, PA
                                              1001 17th Street, Ste. 1150
                                              Denver, CO 80202
                                              Telephone: 720-665-9680
                                              Facsimile: 720-665-9681
                                              E-Mail: lbache@merlinlawgroup.com
                                              E-Mail: jbukowski@merlinlawgroup.com
                                              E-Mail: tburchard@merlinlawgroup.com




                                          Page 17 of 17
